                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE

NISSAN NORTH AMERICA, INC.,                    )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )
                                               )
CONTINENTAL AUTOMOTIVE                         )     Case No. 3:19-cv-0396
SYSTEMS, INC. (successor to                    )     Judge Aleta A. Trauger/
Continental Teves, Inc.);                      )     Magistrate Judge Newbern
CONTITECH NORTH AMERICA,                       )     JURY DEMAND
INC.; and CONTINENTAL TIRE                     )
THE AMERICAS, LLC (successor to                )
Continental Tire North America,                )
Inc.),                                         )
                                               )
         Defendants.                           )

                              NOTICE OF CHANGE OF ADDRESS


         PLEASE TAKE NOTICE that effective November 16, 2020, the address and

law firm at which Paul J. Krog, counsel for plaintiff, is to receive notice and service

of papers will change. Mr. Krog’s new contact information is:

                                Paul J. Krog
                                Bulso PLC
                                155 Franklin Road, Suite 400
                                P. O. Box 861
                                Brentwood, TN 37027
                                615-913-5130
                                pkrog@bulso.com




{00144165.DOCX / ver: }

     Case 3:19-cv-00396 Document 119 Filed 11/14/20 Page 1 of 2 PageID #: 6116
                                             Respectfully submitted,

                                             s/Paul J. Krog
                                             Eugene N. Bulso, Jr. (No. 12005)
                                             Paul J. Krog (No. 29263)
                                             LEADER & BULSO PLC
                                             414 Union Street, Suite 1740
                                             Nashville, TN 37219
                                             Tel: (615) 780-4100
                                             Fax: (615) 780-4115
                                             pkrog@leaderbulso.com
                                             Attorneys for Nissan North America Inc.



                          CERTIFICATE OF SERVICE
      I hereby certify that on November 14, 2020, the foregoing is being filed via the
Court’s electronic-filing system, which is expected to deliver a copy to the following:

 W. Scott Sims                               Herbert C. Donovan
 Robert A. Peal                              Andrew B. Fromm
 D. Gil Schuette                             Brooks Wilkins Sharkey & Turco, PLLC
 Sims ǀ Funk PLC                             401 South Old Woodward, Suite 400
 3322 West End Ave., Suite 200               Birmingham, Michigan 48009
 Nashville, Tennessee

                                              s/ Paul J. Krog
                                              Paul J. Krog




{00144165.DOCX / ver: }                     -2-

   Case 3:19-cv-00396 Document 119 Filed 11/14/20 Page 2 of 2 PageID #: 6117
